DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28-Oct-2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16-19, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 14 and 26, the phrase “a first drive shaft” is indefinite because it is unclear whether these elements are the same as, a part of, or distinct from the previously recited “first drive axle.”  For purposes of examination, the “first drive axle” is interpreted as being the same as the “first drive shaft.”  
Regarding independent claims 14 and 26, the phrases “a first drive shaft of higher speed” and “on the other side the first drive shaft is of lower speed” is indefinite because it is unclear how a single shaft can have two different speeds.  For purposes of examination, these phrases will be interpreted as “a first shaft of higher speed” and “a second shaft of lower speed.”  
Regarding independent claim 14, the phrase “wherein the brake device includes a drum brake or a disk brake” is indefinite because it is unclear whether this is the same as or distinct from the previously recited “first vehicle brake” and/or “second vehicle brake.”  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 16, 17, 19, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 2012/0222906).
Regarding claim 14, Yamamoto discloses a brake device for a utility vehicle with drivetrains (see Abstract, FIG. 1; see also ¶ 0005) including a first drivetrain and a second drivetrain (see ¶ 0021), comprising: a first vehicle brake (12), which is arranged along the first drivetrain (see FIG. 1), as seen from a first wheel hub (82), downstream of a first transmission (14) (see FIG. 1); wherein the first drivetrain includes a first electric drive motor (10), the first transmission (14) and the first wheel hub (82); and a second vehicle brake (12) (see also ¶ 0021), which is arranged along the second drivetrain (see FIG. 1) (see also ¶ 0021), as seen from a second wheel hub (82) (see also ¶ 0021), downstream of a second transmission (54, 58) (see FIG. 1) (see also ¶ 0021); wherein the second drivetrain includes a second electric drive motor (10) (see also ¶ 0021), the second transmission (14) (see also ¶ 0021) and the second wheel hub (82) (see also ¶ 0021); and wherein the first wheel brake is arranged between the first transmission and the first electric motor (see FIG. 1), and wherein the second wheel brake is arranged between the second transmission and the second electric motor (see FIG. 1) (see also ¶ 0021), wherein the brake device includes a drum brake or a disk brake (see ¶ 0024), wherein the first drivetrain is arranged along a first drive axle (26, 70) (see FIG. 1), one end of which is coupled to a center of the first wheel hub (see FIG. 1, (70) is coupled to center of (82)), wherein the second drivetrain is arranged along a second drive axle (26, 70) (see FIG. 1) (see also ¶ 0021), one end of which is coupled to a center of the second wheel hub (see FIG. 1, (70) is coupled to center of (82)), and wherein the first transmission is configured to convert a torque so that a higher torque acts on one side of each of the first transmission than on the other side of the first transmission (see e.g. ¶ 0028), so that on one side of the first transmission a first drive shaft is of higher speed and on the other side the first drive shaft is of lower speed (see e.g. ¶ 0028). 
Regarding claim 16, Yamamoto discloses that each of the vehicle brakes includes at least one of a pneumatic actuator, a hydraulic actuator (42) (see ¶ 0027), and/or an electric actuator.
Regarding claim 17, Yamamoto discloses that there is liquid cooling for each of the vehicle brakes and/or at least one electric prime mover (see ¶ 0033, “wet types”).
Regarding claim 19, Yamamoto discloses a drivetrain system for a utility vehicle (see Abstract, FIG. 1; see also ¶ 0005)), comprising: a first electric drive motor (10) and a second electric driver motor (10) (see ¶ 0021); a first transmission (14) and a second transmission (14) (see ¶ 0035); a first wheel hub (22) and a second wheel hub (22) (see ¶ 0035), wherein the first transmission is arranged between the first electric drive motor and the first wheel hub (see FIG. 1), and wherein the second transmission is arranged between the second electric drive motor and the second wheel hub (see FIG. 1) (see also ¶ 0021); and a brake device (12), including a first vehicle brake (12) and a second vehicle brake (12) (see ¶ 0021), each of which is arranged along a respective drivetrain (see FIG. 1), as seen from a respective one of the wheel hubs, downstream of a respective one of the transmissions (see FIG. 1); wherein the drivetrain system includes a first drive train and a second drive train (see FIG. 1; see also ¶ 0021) wherein the first drive train includes the first electric drive motor, the first transmission and the first wheel hub (see FIG. 1) and wherein the second drive train includes the second electric drive motor, the second transmission and the second wheel hub (see FIG. 1) (see also ¶ 0035), and wherein the first wheel brake is arranged between the first transmission and the first electric motor (see FIG. 1), and wherein the second wheel brake is arranged between the second transmission and the second electric motor (see FIG. 1) (see also ¶ 0021), wherein the brake device includes a drum brake or a disk brake (see ¶ 0024), wherein the first drivetrain is arranged along a first drive axle (26, 70) (see FIG. 1), one end of which is coupled to a center of the first wheel hub (see FIG. 1, (70) is coupled to center of (82)), wherein the second drivetrain is arranged along a second drive axle (26, 70) (see FIG. 1) (see also ¶ 0021), one end of which is coupled to a center of the second wheel hub (see FIG. 1, (70) is coupled to center of (82)), and wherein the first transmission is configured to convert a torque so that a higher torque acts on one side of each of the first transmission than on the other side of the first transmission (see e.g. ¶ 0028), so that on one side of the first transmission a first drive shaft is of higher speed and on the other side the first drive shaft is of lower speed (see e.g. ¶ 0028). 
Regarding claim 26, Yamamoto discloses a vehicle, comprising: a drivetrain system for the vehicle (see Abstract, FIG. 1), which is a utility vehicle (see ¶ 0005), including: a first electric drive motor (10) and a second electric driver motor (10) (see ¶ 0021); a first transmission (14) and a second transmission (14) (see ¶ 0035); a first wheel hub (22) and a second wheel hub (22) (see ¶ 0035), wherein the first transmission is arranged between the first electric drive motor and the first wheel hub (see FIG. 1), and wherein the second transmission is arranged between the second electric drive motor and the second wheel hub (see FIG. 1) (see also ¶ 0021); and a brake device (12), including a first vehicle brake (12) and a second vehicle brake (12) (see ¶ 0021), each of which is arranged along a respective drivetrain (see FIG. 1), as seen from a respective one of the wheel hubs, downstream of a respective one of the transmissions (see FIG. 1); wherein the drivetrain system includes a first drive train and a second drive train (see FIG. 1; see also ¶ 0021) wherein the first drive train includes the first electric drive motor, the first transmission and the first wheel hub (see FIG. 1) and wherein the second drive train includes the second electric drive motor, the second transmission and the second wheel hub (see FIG. 1) (see also ¶ 0035), and wherein the first wheel brake is arranged between the first transmission and the first electric motor (see FIG. 1), and wherein the second wheel brake is arranged between the second transmission and the second electric motor (see FIG. 1) (see also ¶ 0021), wherein the brake device includes a drum brake or a disk brake (see ¶ 0024), wherein the first drivetrain is arranged along a first drive axle (26, 70) (see FIG. 1), one end of which is coupled to a center of the first wheel hub (see FIG. 1, (70) is coupled to center of (82)), wherein the second drivetrain is arranged along a second drive axle (26, 70) (see FIG. 1) (see also ¶ 0021), one end of which is coupled to a center of the second wheel hub (see FIG. 1, (70) is coupled to center of (82)), and wherein the first transmission is configured to convert a torque so that a higher torque acts on one side of each of the first transmission than on the other side of the first transmission (see e.g. ¶ 0028), so that on one side of the first transmission a first drive shaft is of higher speed and on the other side the first drive shaft is of lower speed (see e.g. ¶ 0028). 
Regarding claim 27, Yamamoto discloses that the vehicle is a utility vehicle (see ¶ 0005).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2012/0222906), as applied to claim 14, above, and further in view of Ueno (US 2009/0277727).
Regarding claim 18, Yamamoto does not disclose that each of the vehicle brakes includes a parking brake function.  
Ueno teaches a brake device (31) for a utility vehicle with a drivetrain (see Abstract, FIGS. 1-4) wherein each of the vehicle brakes includes a parking brake function (see ¶ 0055).
It would have been obvious to combine the parking brake function of Ueno with the braking device of Yamamoto to provide a means for securing the vehicle from moving when not being operated.  
Response to Arguments
Applicant's arguments filed 28-Oct-2022 have been fully considered but are moot in view of the new grounds of rejection noted above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
November 5, 2022